09-3038-ag
         Vushaj v. Attorney General
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A094 927 369
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17 th day of September, two thousand ten.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                RICHARD C. WESLEY,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _________________________________
12       ______________________________________
13
14       VILSON VUSHAJ,
15                Petitioner,
16
17                          v.                                  09-3038-ag
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:                Sam Gjoni, New York, New York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Aviva L. Poczter, Senior
28                                      Litigation Counsel; Nehal H. Kamani,
29                                      Trial Attorney, Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
1                          Washington, D.C.
2        UPON DUE CONSIDERATION of this petition for review of a

3    Board of Immigration Appeals (“BIA”) decision, it is hereby

4    ORDERED, ADJUDGED, AND DECREED that the petition for review

5    is DENIED.

6        Vilson Vushaj-Cekoj, a native and citizen of Albania,

7    seeks review of a July 7, 2009, order of the BIA affirming

8    the November 15, 2007, decision of Immigration Judge (“IJ”)

9    Steven R. Abrams denying his application for asylum,

10   withholding of removal, and relief under the Convention

11   Against Torture (“CAT”).     In re Vilson Vushaj-Cekoj, No.

12   A094 927 369 (B.I.A. July 7, 2009), aff’g No. A094 927 369

13   (Immig. Ct. N.Y. City Nov. 15, 2007).     We assume the

14   parties’ familiarity with the underlying facts and

15   procedural history in this case.

16       Under the circumstances of this case, we review the

17   IJ’s decision as modified by the BIA decision.     See Xue Hong

18   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

19   2005).   We review the agency’s factual findings under the

20   substantial evidence standard, treating them as “conclusive

21   unless any reasonable adjudicator would be compelled to

22   conclude to the contrary.”     8 U.S.C. § 1252(b)(4)(B); see

23   also Diallo v. INS, 232 F.3d 279, 287 (2d Cir. 2000) (“We

                                     2
1    reverse [the BIA] only if no reasonable fact-finder could

2    have failed to find the past persecution or fear of future

3    persecution necessary to sustain the petitioner’s burden.”).

4        We need not decide whether the agency erred in finding

5    that petitioner failed to establish past persecution based

6    on his allegations of a brief detention and relatively minor

7    beating for his support of the Democratic Party before the

8    2005 election, along with anonymous letters directing him to

9    leave the party.   Cf. Beskovic v. Gonzales, 467 F.3d 223,

10   226 (2d Cir. 2009) ("The BIA must . . . be keenly sensitive

11   to the fact that a ‘minor beating' or, for that matter, any

12   physical degradation designed to cause pain, humiliation, or

13   other suffering may rise to the level of persecution if it

14   occurred in the context of an arrest or detention on the

15   basis of a protected ground."); but see Ivanishvili v. U.S.

16   Dep’t of Justice, 433 F.3d 332, 342 (2d Cir. 2006)

17   (“[P]ersecution does not encompass mere harassment.”); Gui

18   Ci Pan v. U.S. Att’y Gen., 449 F.3d 408, 412 (2d Cir. 2006)

19   (noting that “[t]his Court, and others, previously have

20   rejected . . . claims involving ‘unfulfilled’ threats” as

21   constituting past persecution).   Given the changed country

22   conditions alluded to by the agency – that the Democratic


                                   3
1    Party, with which petitioner was affiliated, won the

2    election in 2005 and has been in power ever since – the

3    agency reasonably determined that petitioner failed to

4    establish a well-founded fear of future persecution.     See

5    Hoxhallari v. Gonzales, 468 F.3d 179, 187 (2d Cir. 2006)

6    (noting that while petitioner “may have a subjective fear of

7    future persecution based on his Democratic Party affiliation

8    . . . the IJ’s perfunctory finding of changed conditions in

9    Albania is adequate.”); see also Latifi v. Gonzales, 430

10 F.3d 103, 106 n.1 (2d Cir. 2005) (“[W]e take judicial notice

11   of the fact that the Democratic Party returned to power in

12   Albania through general elections in July [2005].”).

13       Petitioner’s claim for asylum accordingly fails, and

14   Petitioner does not challenge the agency’s denial of his

15   application for withholding of removal or CAT relief.

16       For the foregoing reasons, the petition for review is

17   DENIED.   As we have completed our review, any stay of

18   removal that the Court previously granted in this petition

19   is VACATED, and any pending motion for a stay of removal in

20   this petition is DISMISSED as moot.

21

22


                                   4
1   FOR THE COURT:

2   Catherine O’Hagan Wolfe, Clerk
3
4        ____
5
6




     5